DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior objection to claim 9 as well as the 112 rejection of claims 1-20 (9/16/21) are hereby withdrawn in light of amendments to the claims. The Double patenting rejection of the claims is maintained.
                                           
                                             Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the invention as realized by the claimed language addresses technical challenges with existing systems as described in the original specification as well as in avoiding chat lines and saving memory space as specification of the claims, and as such, argues that the claims are patent eligible (Amendment, pg. 9, sixth para. – pg. 11).
 Examiner respectfully disagrees as the independent claims recite steps of sending text messages for display across devices (i.e. receiving or transmitting data over a network), generating a marker name for the text message (i.e. an analysis/evaluation of the text), grouping portions of the text (i.e. an analysis/evaluation of the text), storing the text with the grouping (i.e. data gathering/collection), receiving a claims 2-9, 11-18 and 20 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected. Furthermore, narrowing or reformulating an abstract idea as provided by the amendments does not add “significantly more” to it. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081 and OIP Techs., Inc. v. Amazon.com, Inc., where steps of avoiding chat lines and saving memory space corresponds to relying on a computer to perform routine tasks more quickly and are insufficient in rendering the claims patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                      Patent
                 (US 10,679,627)
                Instant Application
                   (16/814,362)
10. A method comprising:

        displaying, on a display of the client device, the at least the portion of the message;
        transmitting, by the client device and to a server device, the at least the portion of the message for display via a second client device;
         receiving, from a user of the client device or a user of the second client device, a request to generate a marker for the at least the portion of the message;
        in response to the receiving the request to generate the marker, determining, by the client device and based on a lexicon, a name for the marker for the at least the portion of the message, wherein the portion of the message comprises a plurality of occurrences of the name for the

            storing, by the client device and at a storage location, the name for the marker for the at least the portion of the message, an identifier for the at least the portion of the message, and an association between the name for the marker for the at least the portion of the message and the identifier for the at least the portion of the message;
       determining a line identifier corresponding to a line associated with the portion of the message that corresponds to the marker, wherein each line in the message is associated with a
different line number within a message session;
        grouping a predetermined number of lines of the at least the portion of the message with the line identifier of the at least the portion of the message, wherein 
         storing, at a database, text associated with the grouping of the predetermined number of lines of the at least the portion of the message.






     sending, by a first client device and to a server device, a portion of a message for display via a second client device, wherein the portion of the message comprises a plurality of lines and
occurrences of a word or phrase is on a different line of the plurality of lines;

        generating, by the server device, based on a request received from one of the first client device or the second client device, a marker name for the portion of the message based on a match between the word or phrase in the portion of the message and one or more topics in a lexicon, wherein the portion of the message comprises a plurality of occurrences of the marker name and 

          












           grouping, by the first client device, a predetermined number of lines of the portion of the message with a line identifier corresponding to the marker name, wherein an occurrence of the


          storing, by the first client device and at a storage location, text associated with the   grouping of the predetermined number of lines of the at least the portion of the message;
       receiving, by the server device from the first client device, the at least the portion of the message for display via the second client device; and
         causing display, by the server device to the second client device, the at least the portion of the message via a display of the second client device.



            Claims 1, 10 and 19 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims 10, 19 and 1 of Patent US 10,679,627. Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Azzam (US PGPUB 2013/0007137 A1 - IDS) discloses “generating, a marker name for the portion of the message based on a match between the word or phrase in the portion of the message and one or more topics in a lexicon” (para. [(0021]-[0022]; para. [0031]), reference Carmel discloses “generating, by the server device, a marker name (para. [0020]; para. [0026]; claim 10), and reference Tysowski discloses “receiving, by the server device from the first client device, the at least the portion of the message for display via the second client device” (fig. 14(d); para. [0054]; para. [0068]-[0070]) and “causing display, by the server device to the second client device, the at least the portion of the message via a display of the second client device” (fig. 14(d); para. [0050]; para. [0054])
. At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement this missing features as taught by Azzam , Carmel and Tysowski for all the reasons described by the references such as allowing users to know what the conversation/message is about at a glance in subsequent interactions (Azzam, Abstract), suggesting a replacement subject that is consistent with a message's content (Carmel, Abstract) and distinguishing between different conversations having the same subject and allowing each user to select subjects to view (Tysowski, para. [0077]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 10 and 19 recite steps of sending text messages for display across devices (i.e. receiving or transmitting data over a network), generating a marker name for the text message (i.e. an analysis/evaluation of the text), grouping portions of the text (i.e. an analysis/evaluation of the text), storing the text with the grouping (i.e. data gathering/collection), receiving a portion of the message for display and displaying the message (i.e. post solutional judgement on which portions to display), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (first/second client device, server device, display, processor, memory, system) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing text associated with a grouping at a storage location as well as sending text messages across devices correspond to well-understood, routine, conventional computer functions of storing and retrieving information from memory as well as delivering data across devices as recognized by the court decisions listed in MPEP § 2106.05 including Symantec, TLI Communications LLC v. AV Auto. LLC and OIP Techs., Inc., v. Amazon.com, Inc., and as provided in cited references (see Tysowski, Carmel and Caldwell, see IDS).
The dependent claims 2-9, 11-18 and 20 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art pending Applicant addressing the 35 U.S.C. 101 rejection as well as the Double Patenting rejection of the claims. 
Tysowski (US PGPUB 2008/0311935 A1) discloses incorporating subject lines
into a conversation session in the form of marker that can be used to index and recall
portions of the session but does not disclose the limitations recited in the independent
claims.
Carmel (US PGPUB 2009/0055481 A1) discloses automatically generating and
recommending subjects for user communication, but does not disclose the limitations
recited in the independent claims.
            Sivaraman (US PGPUB 2014/0189532 A1) discloses providing visual indication
corresponding to edited segments of a message session as well as the corresponding
line number of the portions of the message, but does not disclose the limitations recited
in the independent claims.
            Hu (US PGPUB 2004/0029085 A1) discloses providing visual indication of contextual data of a topic with line data within a thread, but does not disclose the limitations recited in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658